Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17,215,378 filed on 3/29/21 has a total of 20 claims pending for examination; there are 3 independent claims and 17 dependent claims, all of which are examined below.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,990,495. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations disclosed in claims 1-20 of the instant case are disclosed, inter alia, in claims 1-20 of U.S. Patent No. 10,990,495. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the limitations “the first device property rule comprising a specified location or a bandwidth”, “the determining comprising comparing a current location of the client device to the specified location in the first device property rule or comparing an available bandwidth of the client device to the bandwidth in the first device property rule”, “receiving, by the one or more processors, an updated first property of the client device at a second point in time; and in response to determining that the updated first property of the client device fails to match the first device property rule associated with the first configuration rule at the second point in time, disabling, by the one of more processors, the first feature of the plurality of features on the client device.” from claims 1-20 of U.S. Patent No. 10,990,495 combined with claim 11, to arrive at claims 1-20 of the instant application in order to have a less complex system.  See In re Karlson, 311 F.2d 581, 583, 136 USPQ 184, 186 (CCPA 1963).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-10, 13-15 and 19-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20140068588 to Tan et al. (hereinafter Tan).
With regards to claims 1, 19 and 20, Tan teaches a system comprising:
one or more processors [fig 1 element 100 (fig 5) or elements 102 (fig 4)] configured to perform operations comprising:
inferring that a user of a client device [fig 1 elements 102, fig 4 element 400] is interested in a first feature of a plurality of features [abstract, paragraphs 2, 52, 54, 58-59, 79] of a messaging application [abstract, paragraphs 2, 17, 21, 42] implemented on the client device [abstract, paragraphs 17-20, 52-60, 79-81, 89, 95-98];
in response to inferring that the user is interested in the first feature, 
accessing a first configuration rule [fig 5 element 584] of a plurality of configuration rales that associates a first device property rule with the first feature of the plurality of features of the messaging application [paragraphs 17-20, 52-60];
determining that a first property of the client device matches the first device property rule associated with the first configuration rule [abstract, paragraphs 17-20, 52-60, 79-81, 89, 95-98]; and
in response to determining that the first property of the client device matches the first device property rule associated with the first configuration rule, enabling the first feature of the plurality of features on the client device [abstract, paragraphs 17-20, 52-60, 79-81, 89, 95-98].


With regards to claim 6, Tan teaches the system of claim 1, wherein enabling the first feature comprises transmitting application code associated the first feature to the client device to allow the client device to launch the first feature by executing the application code associated with the first feature [abstract, paragraphs 17-20, 52-60, 79-81, 89, 95-98].

With regards to claim 7, Tan teaches the system of claim 1, wherein the first configuration rule includes an expression with a first portion associated with the first device property rule and a second portion associated with a second device property rule, wherein the first portion is evaluated by a server and the second portion is evaluated by the client device [abstract, paragraphs 17-20, 52-60, 79-81, 89, 95-98].

With regards to claim 8, Tan teaches the system of claim 7, wherein the first portion is evaluated by:
retrieving the first property of the client device from a storage device on a server [abstract, paragraphs 17-20, 52-60, 79-81, 89, 95-98], and
comparing the retrieved first property to the first device property rule in the first portion [abstract, paragraphs 17-20, 52-60, 79-81, 89, 95-98].

With regards to claim 9, Tan teaches the system of claim 8, wherein the second portion is evaluated by the client device in response to determining that the first property matches the first device property rule [abstract, paragraphs 17-20, 52-60, 79-81, 89, 95-98], and wherein the second portion is evaluated by:
transmitting the second portion to the client device [abstract, paragraphs 17-20, 52-60, 79-81, 89, 95-98]; and
causing the client device to:
determine the second property of the client device [abstract, paragraphs 17-20, 52-60, 79-81, 89, 95-98]; and 
compare the second property of the client device to the second device property rule in the second portion [abstract, paragraphs 17-20, 52-60, 79-81, 89, 95-98].

With regards to claim 10, Tan teaches the system of claim 1, wherein the first feature of the messaging application is disabled by default when a messaging application is provided to the client device [abstract, paragraphs 17-20, 52-60, 79-81, 89, 95-98 – when forcing an upgrade after disabling app or features]. 
With regards to claim 13, Tan teaches the system of claim 1, wherein the operations further comprise: 
generating for display a graphical user interface of a messaging application with an option to access the first feature [abstract, paragraphs 17-20, 52-60, 79-81, 89, 95-98 – prompting the user to upgrade], and
removing the option from the display of the graphical user interface at another point in time [abstract, paragraphs 17-20, 52-60, 79-81, 89, 95-98 – when the app destroys/disables itself].

With regards to claim 14, Tan teaches the system of claim 1, wherein determining that the first property of the client device matches the first device property rule associated with the first configuration rule comprises obtaining at least one of [note use of alternate language] processor capabilities of the client device, operating system capabilities of the client device, current battery level of the client device, amount of free memory on the client device, video encoding capabilities of the client device, or a benchmark performance metric of the client device [paragraphs 19, 92]. 

With regards to claim 15, Tan teaches the system of claim 1, wherein the first configuration rule is selected from the plurality of configuration rules based on a rank associated with each of the plurality of configuration rules [paragraphs 89-94]. 
Allowable Subject Matter
Claims 2-5, 11-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome the Double Patenting rejection(s) above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 2, the prior art of record alone or in combination fails to teach or fairly suggest wherein the first device property rule comprises a specified location or a bandwidth with the first feature of the plurality of features of the messaging application, and wherein the operations further comprise: providing, to a client device, a messaging application comprising the plurality of features; comparing a current location of the client device to the specified location in the first device property rule or comparing an available bandwidth of the client device to the bandwidth in the first device property rule; and in response to determining that an updated first property of the client device fails to match the first device property rule associated with the first configuration rule, disabling the first feature of the plurality of features on the client device, in combination with the other limitations found in the claim.

With regards to claim 3, due to its dependence from claim 2, it includes allowable subject matter for at least the same reasons.

With regards to claim 4, the prior art of record alone or in combination fails to teach or fairly suggest wherein the operations further comprise generating, for display on the client device, a graphical user interface of a messaging application that includes an option to access the first feature without including an option to access a second feature associated with a second configuration rule, in combination with the other limitations found in the claim.

With regards to claim 5, due to its dependence from claim 4, it includes allowable subject matter for at least the same reasons.

With regards to claim 11, the prior art of record alone or in combination fails to teach or fairly suggest wherein the first feature comprises a graphical eraser operation that enables a user to erase portions of an image captured by the client device, in combination with the other limitations found in the claim.

With regards to claim12, due to its dependence from claim 11, it includes allowable subject matter for at least the same reasons.

With regards to claim 16, the prior art of record alone or in combination fails to teach or fairly suggest wherein the first feature comprises object recognition of an image stored on the client device, wherein the first configuration rule associates a plurality of device property rules including the first device property rule with the first feature, and wherein the operations further comprise: receiving, from the client device, a current battery level and current amount of available storage; determining, by a server, that processing capabilities of the client device exceed threshold processing capabilities indicated by the first device property rule, the current battery level exceeds a minimum battery level indicated by a second device property rule of the plurality of device property rules, and the current amount of available storage exceeds a minimum available storage amount indicated by a third device property rule of the plurality of device property rules; and prior to enabling the first feature on the client device, determining, by the client device, that an updated battery level of the client device exceeds the minimum battery level indicated by the second device property rule and that an updated amount of available storage of the client device exceeds the minimum available storage amount indicated by the third device property rule, in combination with the other limitations found in the claim. 

With regards to claim 17, the prior art of record alone or in combination fails to teach or fairly suggest wherein determining that the first property of the client device matches the first device property rule associated with the first configuration rule comprises: retrieving a benchmark representing behavior of the first feature;
computing a benchmark performance metric by running the benchmark on the client device; and comparing the computed benchmark performance metric to a specified benchmark performance metric indicated by the first device property rule associated with the first configuration rule, in combination with the other limitations found in the claim.

With regards to claim 18, the prior art of record alone or in combination fails to teach or fairly suggest wherein the first feature comprises image backup functionality for the client device, wherein determining that the first property of the client device matches the first device property rule associated with the first configuration rule comprises: retrieving information indicating upload stability data for the client device and a transcoding failure rate of the client device; determining that the upload stability data exceeds a stability threshold indicated by the first device property rule and that the transcoding failure rate exceeds a transcoding failure rate threshold indicated by the first device property rule; and in response to determining that the upload stability data exceeds the stability threshold and that the transcoding failure rate exceeds the transcoding failure rate threshold, enabling the image backup functionality for the client device to backup images captured by the client device, in combination with the other limitations found in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20150261518 to Viswanathan et al. teaches enabling/disabling features with a software update.
US Patent Application Publication No. 20180341762 to Gravenites et al. teaches limiting access to features or enabling/disabling features in software after checking a version number.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181